Order entered May 1, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00038-CV

                                   BASIL BROWN, Appellant

                                                 V.

                                ROBERT HAWKINS, Appellee

                       On Appeal from the County Court At Law No. 1
                                  Kaufman County, Texas
                             Trial Court Cause No. 16C-0127

                                             ORDER
       Appellant has been declared a vexatious litigant and is required to obtain permission from the

local administrative judge to file this appeal. See TEX. CIV. PRAC. & REM. CODE ANN. § 11.103(a).

After granting appellant two extensions, the Court received a copy of the March 22, 2019 order of the

Honorable Carter Thompson, Local Administrative Judge in Dallas County. By order dated March

27, 2019, we acknowledged receipt of the March 22nd order and set the deadline for the reporter’s

record. After appellee objected to this Court’s March 27th order asserting that appellant had to

obtain permission from the local administrative judge of Kaufman County, we vacated that order on

April 17, 2019 and ordered appellant to file, by May 7, 2019, a copy of an order from the local

administrative judge of Kaufman County permitting the filing of this appeal.
        Before the Court is appellant’s objection to this Court’s April 17th order. Appellant asserts,

among other things, that the order he obtained from Judge Thompson was proper. Appellant further

asserts that, before appellant had an opportunity to request permission from the Kaufman County

local administrative judge, counsel for appellee filed an untruthful letter with that judge urging him

to deny permission to file the appeal.

        After reviewing appellant’s objection, we extend the deadline for appellant to comply with

this Court’s April 17th order to May 28, 2019. If the local administrative judge of Kaufman County

signs an order denying appellant permission to appeal, appellant may apply for a writ of mandamus

with this Court not later than the thirtieth day after the date of the order. See TEX. CIV. PRAC. &

REM. CODE ANN. § 11.102(f).

        The deadline for the reporter’s record remains suspended. It will be reset if appellant

complies with this order.

        We DIRECT the Clerk of this Court to send a copy of this order to the Honorable B.

Michael Chitty, Presiding Judge of the 422nd Judicial District Court; Shelly Etheridge, Official Court

Reporter for County Court at Law No. 1; and all parties

                                                       /s/    BILL WHITEHILL
                                                              JUSTICE